TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00476-CV



                               Charles F. Rowsey, III, Appellant

                                                 v.

                      David Allbritton and Crystal Allbritton, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-06-003082, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Charles F. Rowsey, III has informed this Court that he has settled his

dispute with appellees David Allbritton and Crystal Allbritton and that he no longer wishes to pursue

this appeal. We therefore grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: January 17, 2008